Case: 14-60578      Document: 00512785927         Page: 1    Date Filed: 09/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-60578                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
GUSTAVO A. SANCHEZ-LETONA,                                              September 29, 2014
                                                                           Lyle W. Cayce
              Petitioner                                                        Clerk

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 079 396


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Gustavo Sanchez-Letona filed a document titled “petition for review,” in
which he requests a stay of removal. The Government moves to dismiss the
petition for lack of jurisdiction. Our jurisdiction is limited to reviewing final
orders of removal, Moreira v. Mukasey, 509 F.3d 709, 713 (5th Cir. 2007), and
there is no evidence that a final order of removal has been issued against
Sanchez-Letona. We therefore lack jurisdiction to review Sanchez-Letona’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60578    Document: 00512785927     Page: 2   Date Filed: 09/29/2014



                                 No. 14-60578
petition. Likewise, there is no basis for granting a stay of removal in the
absence of a final order of removal.
      Sanchez-Letona’s petition for review and for a stay of removal is
DISMISSED.




                                       2